             Case 1:20-cv-00149-BAM Document 25 Filed 03/19/21 Page 1 of 4


 1
     Jonathan O. Peña, Esq.
 2   CA Bar ID No.: 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 4   Fresno, CA 93721
 5   Telephone: 559-439-9700
     Facsimile: 559-439-9723
 6   Email: info@jonathanpena.com
 7   Attorney for Plaintiff, James Michael Paul

 8
 9                       UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                FRESNO DIVISION
11
12 JAMES MICHAEL PAUL,                       Case No. 1:20-CV-00149-BAM

13              Plaintiff,                   STIPULATION FOR THE AWARD
14                                           AND PAYMENT OF ATTORNEY
                       v.                    FEES AND EXPENSES PURSUANT
15                                           TO THE EQUAL ACCESS TO
16 ANDREW SAUL, Commissioner of              JUSTICE ACT; ORDER
   Social Security,
17
18            Defendant.
19         IT IS HEREBY STIPULATED by and between the parties through their
20 undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
21 attorney fees and expenses in the amount of SIX THOUSAND FIVE HUNDRED
22 DOLLARS, $6,500.00, under the Equal Access to Justice Act (EAJA), 28 U.S.C.
23 § 2412(d). This amount represents compensation for all legal services rendered on
24 behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28
25 U.S.C. § 2412(d).
26      After the Court issues an order for EAJA fees to Plaintiff, the government will
27 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
28
             Case 1:20-cv-00149-BAM Document 25 Filed 03/19/21 Page 2 of 4


 1 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 2 to honor the assignment will depend on whether the fees are subject to any offset
 3 allowed under the United States Department of the Treasury’s Offset Program. After
 4 the order for EAJA fees is entered, the government will determine whether they are
 5 subject to any offset.
 6       Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 7 determines that Plaintiff does not owe a federal debt, then the government shall cause
 8 the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
 9 the assignment executed by Plaintiff. Any payments made shall be delivered to
10 Plaintiff’s counsel, Jonathan O. Peña.
11         This stipulation constitutes a compromise settlement of Plaintiff’s request for
12 EAJA attorney fees, and does not constitute an admission of liability on the part of
13 Defendant under the EAJA or otherwise. Payment of the agreed amount shall
14 constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
15 Counsel including Counsel’s firm may have relating to EAJA attorney fees in
16 connection with this action.
17      This award is without prejudice to the rights of Counsel and/or Counsel’s firm
18 to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
19 savings clause provisions of the EAJA.
20
                                           Respectfully submitted,
21
22
     Dated: March 16, 2021                       /s/ Jonathan O. Peña
23                                         JONATHAN O. PEÑA
24                                         Attorney for Plaintiff

25
     Dated: March 16, 2021                 McGREGOR W. SCOTT
26                                         United States Attorney
27                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
28
                                                -2-
     Case 1:20-cv-00149-BAM Document 25 Filed 03/19/21 Page 3 of 4


 1                              Social Security Administration

 2                           By: _*_Sharon Lahey
 3                              Sharon Lahey
                                Special Assistant U.S. Attorney
 4                              Attorneys for Defendant
 5                              (*Permission to use electronic signature
                                obtained via email on March 16, 2021).
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
             Case 1:20-cv-00149-BAM Document 25 Filed 03/19/21 Page 4 of 4


 1                                         ORDER

 2         Based upon the parties’ Stipulation for the Award and Payment of Equal Access
 3
     to Justice Act Fees and Expenses, IT IS ORDERED that fees and expenses in the
 4
 5 amount of six thousand five hundred dollars ($6,500.00) as authorized by 28 U.S.C. §
 6 2412 be awarded subject to the terms of the Stipulation.
 7
 8
 9 IT IS SO ORDERED.
10      Dated:   March 18, 2021                     /s/ Barbara   A. McAuliffe   _
11                                            UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -4-
